Title: From Thomas Jefferson to Benjamin Brown, 6 July 1807
From: Jefferson, Thomas
To: Brown, Benjamin


                        
                            Sir
                     
                            Washington July 6. 07.
                        
                        I have happened to recieve an order of the bank of Virginia at Richmond on that at Alexandria for 251D. 09c
                            which being only 9.34 more than your account, I have endorsed it to you, and now inclose it. if you will remit me the
                            balance, or inclose a ten dollar bill, I will take care to return you the small difference of 66. cents. Accept my best
                            wishes.
                        
                            Th: Jefferson
                     
                        
                    